Citation Nr: 0604489	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  He was stationed in Vietnam from March 1996 
to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's May 2002 
application to reopen his claim for service connected PTSD.

FINDINGS OF FACT

1.  In a December 1996 decision, the Board denied a claim for 
service connection for PTSD.  The veteran did not appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Board denied a motion for 
reconsideration of its decision in June 1997.

2.  Evidence submitted since the December 1996 rating 
decision either has been previously considered by agency 
decision makers, or is cumulative or redundant of evidence 
previously submitted to agency decision makers, or does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7103 (West 
2002), 38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the December 1996 Board decision 
denying service connection for PTSD is not new and material, 
and the veteran's claim for service connection for PTSD has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. § 3.159; see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this case, VA had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  Therefore, VA had a duty to 
tell the veteran that he was required to submit new and 
material evidence to reopen the claim and to explain what is 
meant by new and material evidence.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156(a).  With regard to the duty to assist, 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants requires VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).

The RO informed the veteran in a June 2002 VCAA letter about 
the information and evidence that is necessary to establish a 
claim for service connection for PTSD.  Specifically, the 
letter notified the veteran that to support the claim for 
service-connected compensation benefits, the evidence must 
show an injury in military service or a disease that began in 
or was made worse during military service, or an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in military 
service.  However, the June 2002 letter failed to inform the 
veteran of what requirements were necessary to reopen his 
claim for service connected PTSD prior to the December 2002 
rating decision.  It also failed to define new and material 
evidence for the veteran.

Despite the RO having failed to provide the definition of new 
and material evidence, this procedural defect was cured in a 
December 2002 letter before the case was readjudicated in a 
July 2003 statement of the case (SOC).  In addition, the RO 
informed the veteran in a December 2003 letter about the 
information and evidence that VA would request, to include 
all records kept by Federal agencies, service medical and 
military records, and medical records at VA hospitals.  
Further, the RO notified the veteran in the December 2003 
letter about the information and evidence that he was 
expected to provide.  Specifically, the RO told the veteran 
that he must provide enough information about his records so 
that the RO can request them from the person or agency that 
has them.  Also, the RO informed the veteran again regarding 
what constitutes new and material evidence.  Although the 
VCAA notice letter that was provided to the veteran did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.

Therefore, the Board concludes that any difficulties that 
could result from the inadequacy of the initial development 
letter that was provided to the appellant in June 2002 must 
now be considered as at worst harmless error in that it did 
not affect the essential fairness of the adjudication.  
Therefore, the Board concludes that the provisions of the 
VCAA and the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service and VA records 
are in the claims folder and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  VA has 
also assisted the veteran throughout the course of this 
appeal by providing him with a rating decision and an SOC 
which informed him of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

Evidence and Analysis

The veteran is appealing a December 2002 rating decision 
which denied his application to reopen a claim for service 
connection for PTSD.  The veteran is responsible for 
providing new and material evidence to warrant the reopening 
of his claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen a 
claim filed after August 29, 2001, as was the May 2002 
application in this case, new and material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  The 
credibility of new evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  New 
and material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(1) (2003).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

When making the prior final decision in December 1996, the 
Board reviewed, among other things, the veteran's statements, 
his service medical records, private medical records, and 
evidence obtained from the U.S. Army and Joint Services 
Environmental Support Group (ESG), specifically a morning 
report dated March 1966 from the veteran's unit documenting 
its arrival in Vietnam.  The Board also reviewed a VA 
examination that the veteran received in April 1994 in which 
he was diagnosed with PTSD.  The Board found that the veteran 
had not engaged in combat.  The Board further found that the 
PTSD diagnosis was not in accordance with the requirements of 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed. 1994) (DSM-IV) because there was no credible 
evidence of any specific inservice stressor(s) and that there 
was no competent evidence linking any specific inservice 
stressor to the veteran's diagnosis of PTSD.

In May 2002, the veteran filed another claim for his PTSD.  
In a December 2002 rating decision, the RO denied the 
veteran's claim due to lack of new and material evidence.

To reopen the claim for service connection for PTSD in this 
case, the veteran needs to submit credible evidence of an in 
service stressor(s), evidence that there is a link between 
the in service stressor(s) and a diagnosis of PTSD, and that 
he has been diagnosed with PTSD which meets the DSM-IV 
criteria.  The evidence added to the claims file since the 
last prior final decision of December 1996 attempts to prove 
that the veteran was in combat and thus was exposed to an in-
service stressor(s).  The evidence to prove combat 
participation includes internet research submitted by the 
veteran's representative in November 2005 which shows that 
combat occurred in the area of Vietnam where the veteran was 
stationed.  The veteran's representative argues that because 
combat occurred where the veteran was stationed, the veteran 
therefore was involved in combat.  The veteran's 
representative furthers states that there are morning reports 
and a DA Form-1 from the veteran's unit that should be 
obtained by the VA and when reviewed would constitute proof 
that the veteran was in combat.  Also, the veteran submitted 
pictures and stated that the pictures coupled with the fact 
that he received combat pay while in Vietnam was proof that 
he had engaged in combat.  Unit evidence has also been 
obtained from the U.S. Armed Services Center for Research of 
Unit Records (CRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (EG).  The evidence includes two 
different histories of the veteran's unit from the time 
period that he was in Vietnam, a unit operational report that 
showed that there was a mortar attack during the time period 
that the veteran was associated with the unit, and 
information from U.S. Army regulations showing that the 
veteran's military occupational classification was that of 
the field artillery.

The veteran's outpatient treatment records from the VAMC in 
Fayetteville, Arkansas, covering May 2001 to September 2002 
have also been associated with the claims file.  These 
records show that the veteran was treated for, among other 
things, depression.  They do not show that the veteran has 
been diagnosed with PTSD or give any indications that the 
veteran has PTSD.

As these pieces of evidence were not before the agency 
decision makers when making the December 1996 rating 
decision, they can be considered new evidence.  The evidence 
that the veteran has submitted to show that he engaged in 
combat does relate to an unestablished fact, however the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.  The Board notes that the evidence 
again confirms that the veteran was in a combat zone, but 
does not actually show that the veteran was engaged in combat 
with enemy as required in  VAOPGCPREC 12-99 (October 18, 
1999).  Although the veteran argues that the Board has a duty 
to assist him in obtaining new and material evidence in the 
form of morning reports and DA Form-1, he has not shown how 
obtaining them raises a reasonable possibility of 
substantiating the claim.  Therefore, because there is 
nothing to show that this evidence will substantiate the 
veteran's claim, the VA has not duty to assist the veteran in 
obtaining it.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996).

Finally, even if there was new and material evidence to show 
that the veteran was exposed to an in-service stressor(s), 
the additional medical evidence submitted since the last 
final denial of the claim does not show that he has a current 
diagnosis of PTSD at all, much less one that meets the DSM-IV 
criteria.  Therefore, after a review of the claims file, the 
Board concludes that the evidence received since the December 
1996 Board decision is not new and material and the veteran's 
claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  Accordingly, the application to 
reopen the claim for service connection for PTSD is denied.


ORDER

New and material evidence has not been submitted; the request 
to reopen the claim for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


